1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

2
                                                                    Dec 11, 2018
3                        UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     SEASIDE INLAND TRANSPORT,                  No. 2:17-CV-00143-SMJ
5
                               Plaintiff,       ORDER DENYING MOTION FOR
6                                               PROTECTIVE ORDER
                  v.
7
     COASTAL CARRIERS, LLC; and
8    JOHN DUNARD AND NICOLE
     DUNARD, husband and wife,
9
                               Defendants.
10

11         Before the Court, without oral argument, is Defendant Coastal Carriers,

12   LLC’s Motion for Protective Order Precluding Questioning on Nineteen of the

13   30(b)(6) Deposition Topics, ECF No. 165. However, the Court’s amended

14   Scheduling Order established that the Discovery Cutoff date is December 14, 2018.

15   ECF No. 101. Any motions for protective orders must have been filed no later than

16   forty days before the Discovery Cutoff. Id. As such, Defendant’s motion, which

17   was filed on November 30, 2018, is untimely. Over four months ago, the Court

18   already amended the Scheduling Order so that the parties could “conduct further

19   written discovery and take depositions.” Id. Thus, the Court determines that no good

20   cause exists to further amend the Scheduling Order.




     ORDER DENYING MOTION FOR PROTECTIVE ORDER - 1
1          Accordingly, IT IS HEREBY ORDERED:

2                 Defendant’s Motion for Protective Order Precluding Questioning on

3                 Nineteen of the 30(b)(6) Deposition Topics, ECF No. 165, is

4                 DENIED.

5          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

6    provide copies to all counsel.

7          DATED this 11th day of December 2018.

8                       _____________________________
                        SALVADOR MENDOZA, JR.
9                       United States District Judge

10

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING MOTION FOR PROTECTIVE ORDER - 2
